UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2007 Item 1. Report to Stockholders. FIMCO Select Fund SEMI-ANNUAL REPORT For the Six Months Ended May 31, 2007 FIMCO Select Fund July 13, 2007 Dear Shareholder, Fund Performance The FIMCO Select Fund increased in value 9.99% from November 30, 2006 to May 31, 2007, while the S&P 500 increased by 10.29% and the S&P 1500 increased by 10.62% over the same time period.Since inception of the fund on December 28, 2005 through May 31, 2007, the fund has appreciated 27.70%, the S&P 500 24.97% and the S&P 1500 22.39%. FMCOX S&P 500 S&P 1500 11/30/06-05/31/07 9.99% 10.29% 10.62% 05/31/06-05/31/07 20.81% 22.79% 20.79% 12/28/05-05/31/07 27.70% 24.97% 22.39% Gross expense ratio is 2.09% and net expense ratio is 1.58(1) Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 653-4626.The Fund imposes a 2.00% redemption fee on shares held less than 90 days. Performance data does not reflect the redemption fee. If it had returns would be reduced. (1) The advisor has contractually agreed to waive fees indefinitely and may only be terminated by the Board of Trustees. Our best performing equity positions over the last six months were Paccar, Janus Capital, Dollar General, American Standard, Whirlpool, and First Data, with each of these companies contributing at least 20% returns during this time period.Dollar General and First Data rose 35% and 30% respectively as both companies are being taken private.American Standard increased 34% as they announced plans to sell their bath and kitchen business and spin off their vehicle control systems business. We have since sold American Standard in early June as it exceeded our price target and we felt that the stock price fully reflected the value of the corporate restructuring activities mentioned above.The only significant detractor from performance was Steak N Shake as it declined almost 12%.We decided to sell Steak N Shake in late May as the current management team has not demonstrated an ability to execute on their strategic plans.Same-store sales continue to be negative and while this is partly explained by a stretched consumer in its core markets in the Mid-west, we are 1 FIMCO Select Fund no longer confident that their concept has the same appeal in larger urban markets that it has enjoyed in its core markets. Shareholder Letter The equity markets experienced some volatility for the first time in a while during the last six months.One measure of volatility is the VIX index, which tracks the volatility of options on the S&P 500.The VIX had been hovering at all-time low levels around 10 as we entered 2007 but spiked up in late February and early March as equity markets fell.The VIX almost doubled during this time period but has since settled down in the 13 range.What is interesting to consider is that the average for the VIX since the beginning of 1990 is just under 19 which is about the same level it reached as the market “panicked” in early March of this year.The point is that according to the VIX, the equity market participants in the U.S. are not pricing that much risk into the market. The lack of a risk premium is also apparent in the high yield corporate bond market. The spread of 10-year BB bonds versus the 10-year treasury stood at 212 basis points at the end of May.This compares to an average of 274 basis points since 1994 and peak levels of over 500 basis points when the market last experienced significant negative returns in 2002.The spread did increase during the March correction to 230 basis points from the 210 level in January but has since declined as we’ve reached all-time highs for the S&P 500 at the end of May. Speaking of all-time highs, the S&P 500 did reach an all-time high of 1530 on May 30, 2007.The bad news is that the previous high of 1527 was reached on March 24, 2000.Yes, it has taken over seven years for the market to regain the levels we experienced in early 2000.Does that mean that the market is due for another correction?There are many things to consider when answering that question but one simple measure to consider is the price to earnings for the S&P 500 in 2000 versus today because while the market is at the same level it was seven years ago, companies in the S&P 500 are earning almost twice what they were seven years ago.The PE for the S&P 500 in early 2000 was over 30 while today it is trading at slightly above 16 times expected forward earnings.An alternative way to think about this comparison is to consider the inverse of the PE or the earnings yield.A PE of 33 translates to an earnings yield of 3% while a PE of 16 translates to an earnings yield north of 6%.Therefore, using this simple measure the S&P 500 today is providing twice the earnings yield, or looked at in another way, is providing the same earnings at half the cost.Interestingly, the annualized return for the S&P 500 with dividends reinvested in the index since the end of March 2000 through the end of May 2007 has been 1.96%. 2 FIMCO Select Fund You can also compare the current earnings yield to alternative investment opportunities such as corporate bonds.We mentioned yield spreads earlier but looking at absolute yields the average BB corporate bond is yielding 7.01% and the average AA corporate bond is yielding 5.71% as of May 31, 2007 (Source: Bloomberg).Comparing these yields to the earnings yield of the S&P 500 makes stocks look like an attractive alternative to us.Of course, we know that stocks can decline but we would rather own an instrument with a 6% yield with upside (as a residual participant) than an instrument with a 7% yield that can decline if spreads widen or interest rates increase.As long-term investors, we think the risk/reward pendulum tilts in our favor owning stocks at a 6% earnings yield versus owning a high yield corporate bond with a fixed yield of 7%. In the short-term, stocks could decline as the housing market continues to struggle and the consumer can no longer use their house as an ATM machine.Given that approximately two-thirds of gross domestic product (GDP) is driven by consumers, this is a real risk.On the other hand, the job market is still relatively strong with unemployment at 4.5% and wage growth picking up.Energy prices are high and $3 gas is definitely a drag on consumer spending.However, consumer confidence as measured by the Conference Board was 108 at the end of May, above the average of 96 since the index was created in 1985.The latest inflation numbers do show some signs of a pickup when energy prices are included but the core CPI index was at 2.2% year-over-year in May, which is just outside of the Fed’s comfort zone of 1.0% to 2.0%. All in all, there are definitely some risks to consider as an equity investor today.However, when we sit back and look at the big picture, all of those risks look to us to be short-term in nature and equities still appear to be a very attractive option over the long-term.We think they are an even more attractive option when you overlay your equity exposure with a disciplined, valuation based approach like we do. Sincerely, Gary T. Schoen, Chief Investment Officer Must be preceded or accompanied by a prospectus. The Fund may invest in options, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors. 3 FIMCO Select Fund The Fund regularly makes short sales of securities, which involves the risk that losses may exceed the original amount invested. The Fund may invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. The S&P 500 Index and the S&P 1500 Index are broad based unmanaged indices of 500 and 1500 stocks respectively, which are widely recognized as representative of the equity market in general.You cannot invest directly in an index. Please refer to the Schedule of Investments on page 6 of this report for holdings information. The management commentary above as well as Fund holdings and asset/sector allocations should not be considered a recommendation to buy or sell any security. In addition, please note that Fund holdings and asset/sector allocations are subject to change. Price-to-earnings ratio reflects the multiple at which a stock sells. A basis point equals 0.01%. The FIMCO Select Fund is distributed by Quasar Distributors, LLC (7/07) 4 FIMCO Select Fund SECTOR ALLOCATIONat May 31, 2007 (Unaudited) Sector Allocation % of Net Assets Consumer Discretionary 15.1% Consumer Staples 14.3% Energy 8.8% Financials 21.5% Health Care 5.3% Industrials 11.1% Information Technology 11.7% Investment Companies 22.8% Money Market 3.5% Liabilities in Excess of Other Assets* (14.1)% Net Assets 100.0% *Includes short positions as of May 31, 2007. EXPENSE EXAMPLE For the Six Months Ended May 31, 2007 (Unaudited) As a shareholder of the FIMCO Select Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/06 – 5/31/07). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem shares that have been held for less than 90 days.Investment Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example 5 FIMCO Select Fund EXPENSE EXAMPLEFor the Six Months Ended May 31, 2007 (Unaudited) (Continued) below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During the Period Value 12/1/06 Value 5/31/07 12/1/06 – 5/31/07* Actual^ $1,000 $1,100 $10.58 Hypothetical (5% annual return before expenses)+ $1,000 $1,015 $10.15 ^ Excluding interest expense and dividends on short positions, your actual cost of investment in the Fund would be $7.85. + Excluding interest expense and dividends on short positions, your hypothetical cost of investment in the Fund would be $7.54. * Expenses are equal to the Fund’s annualized expense ratio, including interest expense and dividends on short positions, of 2.02% (reflecting fee waivers in effect) multiplied by the average account value over the period, multiplied by the number of days since inception 182/365 days (to reflect period since inception).If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 1.50%. 6 FIMCO Select Fund SCHEDULE OF INVESTMENTSat May 31, 2007 (Unaudited) Shares Value COMMON STOCKS: 87.0% Auto Components: 2.1% 23,000 Superior Industries International, Inc. $ 519,340 Beverages: 5.3% 10,400 Anheuser-Busch Companies, Inc.1 554,736 14,800 The Coca-Cola Co.1 784,252 1,338,988 Building Products: 5.5% 11,200 American Standard Companies, Inc. 669,536 13,800 USG Corp.* 708,768 1,378,304 Capital Markets: 3.8% 34,900 Janus Capital Group, Inc.1 966,032 Commercial Banks: 5.5% 21,400 Commerce Bancorp, Inc. 738,728 19,000 National City Corp. 657,210 1,395,938 Communications Equipment: 2.3% 22,000 Cisco Systems, Inc.* 592,240 Food & Staples Retailing: 8.5% 17,600 Costco Wholesale Corp.1 993,872 24,000 Wal-Mart Stores, Inc.1 1,142,400 2,136,272 Household Durables: 4.9% 41,835 Palm Harbor Homes, Inc.* 668,523 5,100 Whirlpool Corp. 569,415 1,237,938 Industrial Conglomerates: 2.4% 17,900 Tyco International, Ltd. 597,144 Insurance: 8.8% 6,800 Arch Capital Group, Ltd.* 488,852 261 Berkshire Hathaway, Inc. - Class B* 946,125 1,600 Markel Corp.* 788,800 2,223,777 Internet & Catalog Retail: 2.7% 21,000 eBay, Inc.* 683,760 IT Services: 3.5% 23,000 Broadridge Financial Solutions, Inc.* 465,520 18,400 The Western Union Co. 413,080 878,600 Life Science Tools & Services: 2.1% 9,900 Thermo Electron Corp.* 540,540 Machinery: 3.3% 9,450 PACCAR, Inc. 824,324 Media: 2.4% 780 The Washington Post Co. - Class B 599,820 Oil & Gas: 8.8% 7,100 Chevron Corp. 578,579 13,800 ConocoPhillips1 1,068,534 7,000 Exxon Mobil Corp. 582,190 2,229,303 Personal Credit Institutions: 3.1% 20,800 First Marblehead Corp. 775,008 Pharmaceuticals: 3.1% 12,500 Johnson & Johnson1 790,875 Software: 3.1% 25,900 Microsoft Corp.1 794,353 Specialty Retail: 5.8% 39,400 Borders Group, Inc.1 878,226 24,200 Carmax, Inc.* 580,800 1,459,026 TOTAL COMMON STOCKS (Cost $18,921,479) 21,961,582 The accompanying notes are an integral part of these financial statements. 7 FIMCO Select Fund SCHEDULE OF INVESTMENTSat May 31, 2007 (Unaudited) (Continued) Shares Value INVESTMENT COMPANIES: 22.8% 8,000 Energy Select Sector SPDR Fund1 $ 46,400 17,600 Health Care Select Sector SPDR Fund1 646,448 5,700 IShares Dow Jones Healthcare Index Fund 412,623 5,700 IShares Dow Jones Technology Index Fund 336,300 18,200 Materials Select Sector SPDR Fund 742,378 25,500 Technology Select Sector SPDR Fund1 654,075 21,500 Utilities Select Sector SPDR Fund1 899,560 11,300 Vanguard Information Technology Index Fund1 647,264 10,000 Vanguard Health Care Sector Index Fund1 624,100 2,800 Vanguard Telecommunication Services Index Fund 236,040 5,745,188 TOTAL INVESTMENT COMPANIES (Cost $4,901,281) 5,745,188 Contracts CALL OPTIONS PURCHASED: 0.8% 320 Dollar General Corp. Expiration: August, 2007, Exercise Price: $22.50 4,800 190 National City Corp. Expiration: January, 2009, Exercise Price: $35.00 64,125 170 Wal-Mart Stores, Inc. Expiration: January, 2009, Exercise Price: $45.00 130,900 199,825 TOTAL CALL OPTIONS PURCHASED (Cost $227,001) 199,825 SHORT-TERM INVESTMENT: 3.5% 896,449 Fidelity Institutional Money Market Portfolio 896,449 TOTAL SHORT-TERM INVESTMENT (Cost $896,449) 896,449 TOTAL INVESTMENTS IN SECURITIES: 114.1% (Cost $24,946,210) 28,803,044 Liabilities in Excess of Other Assets: (14.1)% (3,566,092 ) TOTAL NET ASSETS: 100.0% $ 25,236,952 * Non-income producing security. 1 A portion of securities held as collateral on securities sold short as of May 31, 2007. The accompanying notes are an integral part of these financial statements. 8 FIMCO Select Fund SCHEDULE OF SECURITIES SOLD SHORTat May 31, 2007 (Unaudited) Shares Value 34,300 Consumer Discretionary Select Sector SPDR Fund $ 1,375,430 37,800 Consumer Staples Select Sector SPDR Fund 1,051,596 28,800 Industrial Select Sector SPDR Fund 1,126,944 TOTAL SECURITIES SOLD SHORT (Proceeds $3,196,396) $ 3,553,970 The accompanying notes are an integral part of these financial statements. 9 FIMCO Select Fund STATEMENT OF ASSETS AND LIABILITIESat May 31, 2007 (Unaudited) ASSETS Investments in securities, at value (cost $24,946,210) (Note 2) $ 28,803,044 Receivables: Fund shares sold 33,980 Dividends and interest 38,366 Prepaid expenses 1,706 Total assets 28,877,096 LIABILITIES Payables: Securities sold short, at value (proceeds $3,196,396) 3,553,970 Investment advisory fees 20,588 Administration fees 4,669 Custody fees 2,502 Fund accounting fees 1,959 Transfer agent fees 5,014 Chief compliance officer fees 831 Other accrued expenses 50,611 Total liabilities 3,640,144 NET ASSETS $ 25,236,952 Net asset value, offering and redemption price per share ($25,236,952/1,976,073, shares outstanding; unlimited number of shares authorized without par value) $ 12.77 COMPONENTS OF NET ASSETS Paid-in capital $ 20,985,675 Accumulated net investment loss (32,793 ) Accumulated net realized gain on investments and options 784,810 Net unrealized appreciation on investments and options 3,856,834 Net unrealized depreciation on securities sold short (357,574 ) Net assets $ 25,236,952 The accompanying notes are an integral part of these financial statements. 10 FIMCO Select Fund STATEMENT OF OPERATIONSFor the Period Ended May 31, 2007 (Unaudited) INVESTMENT INCOME Dividends $ 184,260 Interest 13,421 Total investment income 197,681 EXPENSES (Note 3) Investment advisory fees 114,009 Dividends and interest expense on short positions 59,461 Administration fees 14,960 Fund accounting fees 13,463 Transfer agent fees 12,964 Audit fees 8,809 Registration fees 6,954 Custody fees 5,485 Reports to shareholders 3,989 Trustee fees 3,091 Chief compliance officer fees 2,493 Legal fees 2,318 Miscellaneous expense 2,244 Insurance expense 591 Total expenses 250,831 Less:fees waived (20,357 ) Net expenses 230,474 Net investment loss (32,793 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments and options 829,364 Change in net unrealized appreciation on investments and options 1,696,614 Change in net unrealized depreciation on securities sold short (275,970 ) Net realized and unrealized gain on investments 2,250,008 Net increase in net assets resulting from operations $ 2,217,215 The accompanying notes are an integral part of these financial statements. 11 FIMCO Select Fund STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Period Ended May 31, 2007 November 30, (Unaudited) 2006* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ (32,793 ) $ (40,732 ) Net realized gain (loss) on investments 829,364 (22,139 ) Change in net unrealized appreciation on investments and options 1,696,614 2,160,220 Change in net unrealized depreciation on securities sold short (275,970 ) (81,604 ) Net increase in net assets resulting from operations 2,217,215 2,015,745 CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) (b) 2,521,727 18,482,265 Total increase in net assets 4,738,942 20,498,010 NET ASSETS Beginning of period 20,498,010 — End of period $ 25,236,952 $ 20,498,010 Accumulated net investment loss $ (32,793 ) $ (a) Summary of capital share transactions is as follows: Six Months Ended May 31, 2007 Period Ended (Unaudited) November 30, 2006* Shares Value Shares Value Shares sold 313,835 $ 3,770,437 1,890,204 $ 19,800,722 Shares redeemed (b) (102,930 ) (1,248,710 ) (125,036 ) (1,318,457 ) Net increase 210,905 $ 2,521,727 1,765,168 $ 18,482,265 (b) Net of redemption fees of $102 and $0. * Fund commenced operations December 28, 2005. The accompanying notes are an integral part of these financial statements. 12 FIMCO Select Fund FINANCIAL HIGHLIGHTSFor a capital share outstanding throughout the period Six Months Period Ended Ended May 31, 2007 November 30, (Unaudited) 20061 Net asset value, beginning of period $ 11.61 $ 10.00 INCOME FROM INVESTMENT OPERATIONS: Net investment loss2 (0.02 )3 (0.02 )3 Net realized and unrealized gain on investments 1.18 1.63 Total from investment operations 1.16 1.61 Paid-in capital from redemption fees (Note 2) 0.00 4 — Net asset value, end of period $ 12.77 $ 11.61 Total return 9.99 %5 16.10 %5 RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (millions) $ 25.2 $ 20.5 RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed6 2.20 %7,11 2.04 %7,11 After fees waived and expenses absorbed6 2.02 %8,11 1.53 %6,8,11 RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed6 (0.47 )%9,11 (0.79 )%9,11 After fees waived and expenses absorbed6 (0.29 )%10,11 (0.28 )%10,11 Dividend and interest expense on short positions6 0.52 % 0.03 % Portfolio turnover rate 37 %5 54 %5 1 Fund commenced operations December 28, 2005. 2 Recognition of net income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. 3 Net investment loss per share before dividends on short positions for the six months ended May 31, 2007 and the period ended November 30, 2006 was $0.00 and $(0.02), respectively. 4 Amount is less than $0.01. 5 Not annualized. 6 Annualized. 7 The ratio of expenses to average net assets includes dividends and interest expense on short positions. The ratio excluding dividends and interest expense on short positions for the six months ended May 31, 2007 and the period ended November 30, 2006 was 1.68 and 2.01%, respectively. 8 The ratio of expenses to average net assets includes dividends and interest expense on short positions. The ratio excluding dividends and interest expense on short positions for the six months ended May 31, 2007 and the period ended November 30, 2006 was 1.50% and 1.50%, respectively. 9 The ratio of net investment income(loss) to average net assets includes dividends and interest expense on short positions. The ratio excluding dividends and interest expense on short positions for the six months ended May 31, 2007 and the period ended November 30, 2006 was 0.05% and (0.76)%, respectively. 10 The ratio of net investment income(loss) to average net assets includes dividends and interest expense on short positions. The ratio excluding excluding dividends and interest expense on short positions for the six months ended May 31, 2007 and the period ended November 30, 2006 was 0.23% and (0.25)%, respectively. 11 Does not include expenses of the investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 13 FIMCO Select Fund NOTES TO FINANCIAL STATEMENTS May 31, 2007 (Unaudited) NOTE 1 – ORGANIZATION FIMCO Select Fund (the “Fund”) is a diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company.The Fund commenced operations on December 28, 2005. The Fund’s investment objective is long-term growth of capital. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), and Small CapSM exchanges are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used.Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.Options on securities shall be valued at the last reported sale price on the exchange on which the security underlying the option is principally traded.If no sales are reported on a particular day, the mean between the most recent quoted bid and asked quotations will be used. Debt securities are valued by using the mean between the closing bid and asked prices provided by an independent pricing service.If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method.These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions.In the absence of a price from a 14 FIMCO Select Fund NOTES TO FINANCIAL STATEMENTS May 31, 2007 (Unaudited) (Continued) pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Fixed income debt instruments, such as commercial paper, bankers’ acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.Any discount or premium is accreted or amortized on a straight-line basis until maturity. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of May 31, 2007, the Fund did not hold fair valued securities. B. Short Sales.The Fund may sell a security it does not own in anticipation of a decline in the value of that security.When the Fund sells securities short, it must borrow the security sold short and deliver it to the broker-dealer through which it made the short sale.A gain is limited to the difference between the price at which the Fund sold the security short and the price the Fund pays to purchase the security to terminate the short sale, or a sale.The Fund is liable for any dividends payable on the securities while those securities are in a short position.As collateral for its short positions, the Fund is required by the Investment Company Act of 1940 to maintain segregated assets consisting of cash, cash equivalents or liquid securities.These segregated assets are required to be adjusted daily to reflect changes in the market value of the securities sold short.The Fund has entered into a Special Custody Account Agreement with Bear Stearns Securities Corp. (“Bear Stearns”) in which collateral for its short positions consists of segregated securities owned by the Fund.Bear Stearns charges the Fund a fee equal to a 2% spread on the outstanding short positions market value.For the six months ended May 31, 2007, the Fund incurred net interest expense on short positions of $33,377. C. Option Writing.When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. 15 FIMCO Select Fund NOTES TO FINANCIAL STATEMENTS May 31, 2007 (Unaudited) (Continued) Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments.The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss.If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Fund has realized a gain or loss.If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Fund.The Fund as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. D. Federal Income Taxes.The Fund has elected to be taxed as “regulated investment company” and intends to distribute substantially all taxable income to its shareholders and otherwise comply with the provisions of the Internal Revenue Code applicable to regulated investment companies.Therefore, no provision for federal income taxes or excise taxes has been made. In order to avoid imposition of the excise tax applicable to regulated investment companies, the Fund intends to declare each year as dividends in each calendar year at least 98% of its net investment income (earned during the calendar year) and at least 98% of its net realized capital gains (earned during the twelve months ended November 30) plus undistributed amounts, if any, from prior years. E. Securities Transactions and Investment Income.Investment securities transactions are accounted for on the trade date.Gains and losses realized on sales of securities are determined on a high cost basis.Discounts/premiums on debt securities purchased are accreted/amortized over the life of the respective securities using the effective interest method.Dividend income is recorded on the ex-dividend date.Interest income is recorded on an accrual basis. F. Distributions to Shareholders.Distributions to shareholders from net investment income and net realized gains on securities for the Fund normally, which are determined in accordance with income tax regulations, are declared and paid on an annual basis.Distributions are recorded on the ex-dividend date. 16 FIMCO Select Fund NOTES TO FINANCIAL STATEMENTS May 31, 2007 (Unaudited) (Continued) G. Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amount of revenue and expenses during the reporting period.Actual results could differ from those estimates. H. Share Valuation.The net asset value (“NAV”) per share of the Fund is calculated by dividing the sum of the value of the securities held by the Fund, plus cash or other assets, minus all liabilities (including estimated accrued expenses) by the total number of shares outstanding for the Fund, rounded to the nearest cent.The Fund’s shares will not be priced on the days on which the NYSE is closed for trading.The offering and redemption price per share for the Fund is equal to the Fund’s net asset value per share.The Fund charges a 2.00% redemption fee on shares held less than 90 days.These fees are deducted from the redemption proceeds otherwise payable to the shareholder.The Fund will retain the fee charged as paid-in capital and such fees become part of the Fund’s daily NAV calculation. I. Guarantees and Indemnifications.In the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses.The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred.However, based on experience, the Fund expects the risk of loss to be remote. J. New Accounting Pronouncements.On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more likely-than-not threshold would be recorded as a tax benefit or expense in the current year. Adoption of FIN 48 is required as of the date of the last NAV calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the 17 FIMCO Select Fund NOTES TO FINANCIAL STATEMENTS May 31, 2007 (Unaudited) (Continued) effective date.On December 22, 2006, the SEC granted a six-month delay in the required implementation of FIN 48 for mutual funds.At this time, management is evaluating the implications of FIN 48 and its impact in the financial statements has not yet been determined. In September 2006, FASB issued FASB Statement No. 157, “Fair Value Measurement” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007.Management is currently evaluating the implications of SFAS 157, and its impact on the financial statements has not yet been determined. NOTE 3 – COMMITMENTS AND OTHER RELATED PARTY TRANSACTIONS Frontier Investment Management Co., (the “Advisor”) provides the Fund with investment management services under an Investment Advisory Agreement (the “Agreement”). Under the Agreement, the Advisor furnishes all investment advice, office space, certain administrative services and provides most of the personnel needed by the Fund.As compensation for its services, the Advisor is entitled to a monthly fee at the annual rate of 1.00% based upon the average daily net assets of the Fund.For the six months ended May 31, 2007, the Fund incurred $114,009 in investment advisory fees. The Advisor has contractually agreed to limit the Fund’s expenses so that its ratio of expenses to average net assets will not exceed 1.50%.The contract’s term is indefinite and may be terminated only by the Board of Trustees.For the six months ended May 31, 2007, the Advisor has waived $20,357 in fees for the Fund. The Advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees waived and/or Fund expenses it pays over the following three years after such payment.At May 31, 2007, the cumulative unreimbursed amount paid and/or waived by the Advisor on behalf of the Fund that may be reimbursed was $95,716.The Advisor may recapture a portion of the above amount no later than the dates as stated below: Year of Expiration Amount November 30, 2009 $75,359 November 30, 2010 $20,357 18 FIMCO Select Fund NOTES TO FINANCIAL STATEMENTS May 31, 2007 (Unaudited) (Continued) The Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses.Any such reimbursement is also contingent upon Board of Trustees review and approval prior to the time the reimbursement is initiated. U.S. Bancorp Fund Services, LLC (the “USBFS”), an indirect wholly-owned subsidiary of U.S. Bancorp, serves as the Fund’s Administrator (the “Administrator”) and, in that capacity, performs various administrative and accounting services for the Fund.USBFS also serves as the Fund’s fund accountant, transfer agent, dividend disbursing agent and registrar.The Administrator prepares various federal and state regulatory filings, reports and returns for the Fund; prepares reports and materials to be supplied to the trustees; monitors the activities of the Fund’s custodian, transfer agent and accountants; coordinates the preparation and payment of Fund expenses and reviews the Fund’s expense accruals.For its services, the Administrator receives a monthly fee at the following annual rates: Minimum $30,000 $0 to $50 million 0.12% of average daily net assets $50 to $200 million 0.10% of average daily net assets Over $200 million 0.05% of average daily net assets For the six months ended May 31, 2007, the Fund incurred $14,960 in administration fees.The officers of the Trust are employees of the Administrator.The Chief Compliance Officer is also an employee of the Administrator.For the six months ended May 31, 2007, the Fund was allocated $2,493 of the Trust’s Chief Compliance Officer fee. Quasar Distributors, LLC, (the “Distributor”) serves as principal underwriter for shares of the Funds, and acts as each Fund’s Distributor in a continuous public offering of each Fund’s shares.U.S. Bank, N.A. serves as custodian (the “Custodian”) to the Fund.Both The Distributor and Custodian are affiliates of the Administrator. NOTE 4 – PURCHASES AND SALES OF SECURITIES For the six months ended May 31, 2007, the cost of purchases and proceeds from sales of securities, excluding short-term investments, was $10,232,929 and $8,358,551, respectively. There were no purchases or sales of long-term U.S. Government securities for the six months ended May 31, 2007. 19 FIMCO Select Fund NOTES TO FINANCIAL STATEMENTS May 31, 2007 (Unaudited) (Continued) For the six months ended May 31, 2007, the cost of investments purchased to cover short sales and the proceeds from investments sold short were $204,719 and $480,689 respectively. The cost basis of investments for federal income tax purposes at May 31, 2007 was as follows: Cost of investments(a) $ 24,990,764 Gross tax unrealized appreciation on long positions and options 4,059,321 Gross tax unrealized depreciation on long positions and options (247,041 ) Total net tax unrealized appreciation on long positions and options $ 3,812,280 Gross tax unrealized appreciation on short positions — Gross tax unrealized depreciation on short positions (357,574 ) Total net tax unrealized appreciation on investments and options $ 3,454,706 (a) Differences between book losses and tax losses are attributable to the tax treatment of wash losses. NOTE 5 – DISTRIBUTIONS TO SHAREHOLDERS For the six months ended May 31, 2007, there were no distributions for the Fund. As of November 30, 2006, the components of accumulated earnings (losses) on a tax basis were as follows: Undistributed ordinary income — Undistributed long-term capital gain — Total distributable earnings — Other accumulated gains/(losses) — Total accumulated earnings/(losses) $ 2,034,062 20 FIMCO Select Fund INFORMATION ABOUT PROXY VOTING(Unaudited) A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities is available without charge upon request by calling toll-free at (866) 653-4626.Furthermore, you can obtain the description on the SEC’s website at www.sec.gov. Information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available without charge, upon request, by calling (866) 653-4626.In addition, you can obtain the Fund’s proxy voting records on the SEC’s website at www.sec.gov. INFORMATION ABOUT THE PORTFOLIO HOLDINGS(Unaudited) The Fund files its complete schedule of portfolio holdings for its first and third fiscal quarters with the SEC on Form N-Q.The Fund’s Form N-Q is available without charge, upon request, by calling toll-free at (866) 653-4626.Furthermore, you can obtain the Form N-Q on the SEC’s website at www.sec.gov.The Fund’s schedule of portfolio holdings is posted on its website at www.fimcofunds.com within ten business days after calendar quarter end. 21 Investment Advisor FRONTIER INVESTMENT MANAGEMENT CO. 8401 N. Central Expwy, Ste. 645, LB 31 Dallas, TX 75225 Distributor QUASAR DISTRIBUTORS, LLC 615 East Michigan Street Milwaukee, WI 53202 Custodian U.S. BANK, N.A. Custody Operations 1555 N. RiverCenter Drive, Suite 302 Milwaukee, WI 53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI 53202 Independent Registered Public Accounting Firm TAIT, WELLER & BAKER LLP 1818 Market Street, Suite 2400 Philadelphia, PA 19103 Legal Counsel PAUL, HASTINGS, JANOFSKY & WALKER, LLP 55 Second Street, 24th Floor San Francisco, CA 94105 FIMCO Select Fund Symbol – FMCOX CUSIP – 742935398 Item 2. Code of Ethics. Not applicable for semi-annual reports. Item 3. Audit Committee Financial Expert. Not applicable for semi-annual reports. Item 4. Principal Accountant Fees and Services. Not applicable for semi-annual reports. Item 5. Audit Committee of Listed Registrants. Not applicable to registrants who are not listed issuers (as defined in Rule 10A-3 under the Securities Exchange Act of 1934). Item 6. Schedule of Investments. Schedule of Investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board of trustees. Item 11. Controls and Procedures. (a) The Registrant’s President and Treasurer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto, that is subject of the disclosure required by Item2, to the extent that the registrant intends to satisfy Item2 requirements through filing an exhibit. Incorporate by reference to previous Form N-CSR filing. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky, President Date 8/9/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky, President Date 8/9/2007 By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, Treasurer Date 8/9/2007 * Print the name and title of each signing officer under his or her signature.
